DETAILED ACTION
Claims 1–5 and 7–10 are pending in this Office action.  Claim 6 stands canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/29/2022 has been entered.
 
Response to Arguments
	Applicant's arguments filed 08/29/2022 have been fully considered but they are not persuasive. 	Regarding the rejection of claims 1-5 and 7-10 under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in view of Nakamura et al. (JP 2002-273790 A, machine translation), page 6–7 present new Experimental Examples 5 and 6 in an effort to show “that the degree of polymerization is critical, since a value outside of the claimed 400-800 range (polymerization of 1000) does not have the desired fluidity, pressure resistance evaluation and weld depth.”  This is unpersuasive because it is premised upon improperly submitted evidence.
	The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  "The reason for requiring evidence in declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001." Ex parte Gray, 10 USPQ2d 1922, 1928 (Bd. Pat. App. & Inter. 1989).  Newly presented Experimental Examples 5 and 6 do not comply with this requirement and do not otherwise appear in the original disclosure or the 37 C.F.R. 1.132 declaration filed 02/28/2022.  Even if considered, a side-by-side comparison with the data of record is not possible because there is no indication as to the accompanying experimental conditions and particular ingredient compounds (e.g., hindered phenolic antioxidant, fatty acid ester lubricant are all generic) employed in Experimental Examples 5 and 6.
As for the amount of PVC, page 7 cites evidence from the declaration1 and the specification, to show that “thermal deformation are insufficient” for examples having PVC amounts outside the claimed range.  This is unpersuasive because the compositions having PVC amounts outside the claimed range (Exp. Example 2, Comp. Example 4, Exp. Example 4, Comp. Example 2) exhibit similar thermal stability values as those within contents within the claimed range (Exp. Example 1, Example 1, Exp. Example 3).  Moreover, the evidence relied upon is still not reasonably commensurate in scope with the present claims because it only reflects results for PVC having a degree of polymerization of 700.  A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof).  No such trend has been established here.
The remaining arguments on page 8 regarding the previous rejection of claim 6 rely upon the arguments above and so is likewise found unpersuasive.
As for the 103 rejection of claims 1-5 and 7-10 over Matsumura in view of Nakazato et al. (JP 2004-231718 A, machine translation), page 9 argues that “Nakazato is non-analogous art.”  In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396.  Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.
Similar to applicant’s previous response, page 9 argues that Nakazato is not in the same field of endeavor because “the claimed invention is a resin composition for injection molding, Nakazato discloses a resin for artificial hair.”  This is unpersuasive because applicant is comparing a manufacture (“artificial hair”) to a method of preparing (“injection molding”).  Both Nakazato and the present invention are directed to polyvinyl chloride compositions.  Further, “for injection molding” in present claim 1 is otherwise construed only as intended use, as discussed below.  Nonetheless, even if Nakazato is from a different field of endeavor, it is still reasonably pertinent to the problem faced by the inventor.  Like the present application (see Par. 2, Background), Nakazato addresses the problem of providing polyvinyl chloride compositions with heat resistance and good color stability.  Abstract.  Thus, Nakazato is analogous art because it within the same field of endeavor or reasonably pertinent to the problem faced by the present inventor.
The remaining arguments on pages 11–12 otherwise rely upon arguments already found unpersuasive above.
	The previous nonstatutory double patenting rejections over claims of U.S. Patent No. 10000634 B2 in view of Nakamura et al. (JP 2002-273790 A, machine translation) are withdrawn in light of the amendment to present claim 1 specifying the average chlorine content of the chlorinated polyvinyl chloride and the polyvinyl chloride. 
	Thus, even as amended, the claims remain unpatentable over the previously cited art as set forth below.

Claim Interpretation
	If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").  If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431.  MPEP 2111.02.
	Claim 1 line 1 recites “[a] resin composition for injection molding.” The recitation “for injection molding” is interpreted as an intended use because the body of the claim defines a structurally complete composition.

Claim Rejections - 35 USC § 103
Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in view of Nakamura et al. (JP 2002-273790 A, machine translation) and Clark et al., “Mechanical Criteria for Polymer Compatibility: Poly(vinylchloride)/Post-chlorinated Poly(vinyl-chloride) Blends,” Polym. Eng. Sci, 22(11), 698-704 (1982).
	With respect to claim 1, Matsumura at claim 1 discloses resin composition for molding comprising a chlorinated polyvinyl chloride (CPVC) and a thermal stabilizer, wherein the thermal stabilizer contains a calcium alkyl carboxylate and a zinc compound.
	Matsumura [0035] discloses that the CPVC has a chlorine content of 63 to 72 percent by mass, but differs from the present claims because it is silent as to i) including an amount of a polyvinyl chloride (PVC) having a degree of polymerization of 400 to 800; and ii) the average chlorine content of the CPVC and PVC.
	As to i), Nakamura discloses a resin composition containing PVC and CPVC. Abstract. The PVC has an average degree of polymerization of preferably 600 to 2500 for sufficient impact strength and moldability.  [0024]. The content of PVC relative to 100 parts by weight of CPVC is 10 to 250 pbw to adequately improve heat resistance and, around the composition Vicat softening point, avoid shrinkage. [0026].
	Given that Matsumura and Nakamura are both directed to CPVC compositions and the advantages of including the PVC of Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of a polyvinyl chloride having a degree of polymerization of 400 to 800 in order to sufficiently improve resistance and avoid heat shrinkage.
	As to ii), Clark 698 under “Introduction” explains that PVC is known for its processability, while CPVC is known for its greater heat resistance. In PVC and CPVC blends, the reference finds decreasing compatibility with increasing chlorine content in CPVC, with the limit being 65 up to 68 weight percent. Id. at 703. Table 2 shows that CPVC majority blends with PVC (Resin A, degree of polymerization of 700, 57 wt% chlorine) are miscible (single Tg value) up to a CPVC chlorine content of 68% (Resin E). Id. at 702. A 25/75 mixture of Resin A with CPVC D (65 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 63 wt%, while a 10/90 mixture of Resin A with CPVC E (68 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 66.9 wt%. One of ordinary skill in the art would reasonably recognize that with higher amounts of CPVC in the blend, the average chlorine content would be skewed towards the chlorine content of the CPVC.
	Given that Matsumura teaches CPVC with a specified chlorine content and the advantages of the CPVC/PVC blend taught by Clark, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the CPVC with a PVC in such that the CPVC and PVC average chlorine content is within the claimed range so as to provide miscible blends with good heat resistance and processability.
	With respect to claim 2, Matsumura at claim 1 specifies that the CPVC has structural units (a) to (c) represented by the following formulae:
	—CCl2— (a),
	—CHCl— (b),
	—CH2— (c),
the proportion of the structural unit (a) being 17.5 mol % or less, the proportion of the structural
unit (b) being 46.0 mol % or more, and the proportion of the structural unit (c) being 37.0 mol % or less,
relative to the total number of moles of the structural units (a), (b), and (c).
	With respect to claim 3, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC). [0049], [0053].
	With respect to claim 4, Matsumura at [0035] discloses that the CPVC has a chlorine content of 63 to 72 percent by mass.
	With respect to claim 5, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC). [0049], [0053].
	Matsumura differs from the present claims because it is silent as to a difference in the degree of polymerization between CPVC and PVC as claimed.
	Nakamura discloses a resin composition containing PVC and CPVC. Abstract. The PVC has an average degree of polymerization of preferably 600 to 2500 for sufficient impact strength and moldability. [0024].
	The corresponding difference in degree of polymerization between PVC and CPVC is about 0 to about 1000 based upon the combined teachings of Matsumura and Nakamrua. Given that Matsumura and Nakamura are both directed to CPVC compositions and the advantages of including the PVC of Nakamura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a PVC such that the difference in the degree of polymerization between the CPVC and PVC is 500 or less in order to sufficiently improve resistance and avoid shrinkage.
	With respect to claim 7, Matsumura at [0080] specifies that the thermal stabilizer content is 0.4 to 10 parts by mass (pbm) relative to 100 pbm of the CPVC.
	With respect to claim 8, Matsumura at claim 9 specifies that the composition further contains an antioxidant.
	With respect to claim 9, Matsumura at [0103] discloses that the composition is free from a β-ketone.
	With respect to claim 10, Matsumura at claim 13 discloses a molded body molded from the composition therein, such as one that is extruded or injection molded.

Claims 1-5 and 7-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (EP 3173444 A1) in view of Nakazato et al. (JP 2004-231718 A, machine translation) and Clark et al., “Mechanical Criteria for Polymer Compatibility: Poly(vinylchloride)/Post-chlorinated Poly(vinyl-chloride) Blends,” Polym. Eng. Sci, 22(11), 698-704 (1982).
	With respect to claim 1, Matsumura at claim 1 discloses resin composition for molding comprising a chlorinated polyvinyl chloride (CPVC) and a thermal stabilizer, wherein the thermal stabilizer contains a calcium alkyl carboxylate and a zinc compound.
	Matsumura [0035] discloses that the CPVC has a chlorine content of 63 to 72 percent by mass, but differs from the present claims because it is silent as to i) including an amount of a polyvinyl chloride having a degree of polymerization of 400 to 800; and ii) the average chlorine content of the CPVC and PVC.
	As to i), Nakazato at claim 2 discloses a vinyl chloride resin composition comprising 100 parts by weight (pbw) of a chlorinated polyvinyl chloride (CPVC), 30 to 150 pbw of a vinyl chloride graft EVA copolymer, and 20 pbw or less of a vinyl chloride resin. The vinyl chloride resin is a vinyl chloride homopolymer (PVC) and has a degree of polymerization of 600 to 2000, preferably 700 to 1450, so as to avoid heat shrinkage and reduced molding processability. [0026], [0028].
	Given that Matsumura and Nakazato are both directed to CPVC compositions and the advantages of including the PVC of Nakazato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a PVC having a degree of polymerization of 400 to 800 in order to avoid heat shrinkage and reduced molding processability.
	As to ii), Clark 698 under “Introduction” explains that PVC is known for its processability, while CPVC is known for its greater heat resistance. In PVC and CPVC blends, the reference finds decreasing compatibility with increasing chlorine content in CPVC, with the limit being 65 up to 68 weight percent. Id. at 703. Table 2 shows that CPVC majority blends with PVC (Resin A, degree of polymerization of 700, 57 wt% chlorine) are miscible (single Tg value) up to a CPVC chlorine content of 68% (Resin E). Id. at 702. A 25/75 mixture of Resin A with CPVC D (65 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 63 wt%, while a 10/90 mixture of Resin A with CPVC E (68 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 66.9 wt%. One of ordinary skill in the art would reasonably recognize that with higher amounts of CPVC in the blend, the average chlorine content would be skewed towards the chlorine content of the CPVC.
	Given that Matsumura teaches CPVC with a specified chlorine content and the advantages of the CPVC/PVC blend taught by Clark, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the CPVC with a PVC in such that the CPVC and PVC average chlorine content is within the claimed range so as to provide miscible blends with good heat resistance and processability.
	With respect to claim 2, Matsumura at claim 1 specifies that the CPVC has structural units (a) to (c) represented by the following formulae:
	—CCl2— (a),
	—CHCl— (b),
	—CH2— (c),
the proportion of the structural unit (a) being 17.5 mol % or less, the proportion of the structural unit (b) being 46.0 mol % or more, and the proportion of the structural unit (c) being 37.0 mol % or less, relative to the total number of moles of the structural units (a), (b), and (c).
	With respect to claim 3, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC). [0049], [0053].
	With respect to claim 4, Matsumura at [0047] discloses that the CPVC has a chlorine content of 69 to 72 percent by mass.
	With respect to claim 5, Matsumura explains that the CPVC is obtained by chlorination of a polyvinyl chloride (PVC), wherein the degree of polymerization of the CPVC is 600 to 1500 (as determined from the underlying PVC). [0049], [0053].
	Matsumura differs from the present claims because it is silent as to a difference in the degree of polymerization between CPVC and PVC as claimed.
	Nakazato at claim 2 discloses a vinyl chloride resin composition comprising 100 parts by weight (pbw) of a chlorinated polyvinyl chloride (CPVC), 30 to 150 pbw of a vinyl chloride graft EVA copolymer, and 20 pbw or less of a vinyl chloride resin. The vinyl chloride resin is a vinyl chloride homopolymer (PVC) and has a degree of polymerization of 600 to 2000, preferably 700 to 1450, so as to avoid heat shrinkage and reduced molding processability. [0026], [0028].
	The corresponding difference in degree of polymerization between PVC and CPVC is 0 to 500 based upon the combined teachings of Matsumura and Nakazato. Given that Matsumura and Nakazato are both directed to CPVC compositions and the advantages of including the PVC of Nakazato, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a PVC such that the difference in the degree of polymerization between the CPVC and PVC is 500 or less in order to avoid heat shrinkage and reduced molding processability.
	With respect to claim 7, Matsumura at [0080] specifies that the thermal stabilizer content is 0.4 to 10 parts by mass (pbm) relative to 100 pbm of the CPVC.
	With respect to claim 8, Matsumura at claim 9 specifies that the composition further contains an antioxidant.
	With respect to claim 9, Matsumura at [0103] discloses that the composition is free from a β-ketone.
	With respect to claim 10, Matsumura at claim 13 discloses a molded body molded from the composition therein, such as one that is extruded or injection molded.

Claims 1-5 and 7-10 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Nakazato et al. (JP 2004-231718 A, machine translation) in view of Matsumura et al. (EP 3173444 A1) and Clark et al., “Mechanical Criteria for Polymer Compatibility: Poly(vinylchloride)/Post-chlorinated Poly(vinyl-chloride) Blends,” Polym. Eng. Sci, 22(11), 698-704 (1982).
	With respect to claim 1, Nakazato at claim 2 discloses a vinyl chloride resin composition comprising 100 parts by weight (pbw) of a chlorinated polyvinyl chloride (CPVC), 30 to 150 pbw of a vinyl chloride graft EVA copolymer, and 20 pbw or less of a vinyl chloride resin. The vinyl chloride resin is a vinyl chloride homopolymer (PVC) and has a degree of polymerization of 600 to 2000, preferably 700 to 1450. [0026], [0028].
	Nakazato differs from the present claim because i) [0033] teaches including any heat stabilizer may be used, such as calcium stearate and barium zinc laurate, but these are listed among a number of other heat stabilizer species; and ii) [0018] teaches that the CPVC has a chlorine content of 58 to 72 weight percent for optimal heat resistance, but is silent as to the average CPVC and PVC average chlorine content.
	As to i), Matsumura is directed to a resin composition for molding containing chlorinated polyvinyl chloride (CPVC) and thermal stabilizer (calcium alkyl carboxylate and a zinc compound), the composition having excellent thermal stability without using heavy metals, like lead or tin. Abstract. Calcium alkyl carboxylate and a zinc compound advantageously avoid the toxicity associated with prior art heavy metal thermal stabilizers. [0004]. Moreover, this thermoplastic stabilizer combination suppresses colorization (during CPVC pyrolysis, zinc compound scavenges hydrochloric acid, while the calcium alkyl carboxylate stops polyene growth).
	Given that Nakazato teaches calcium stearate as thermal stabilizer and the advantages of the combination of a calcium alkyl carboxylate and a zinc compound taught by Matsumura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select a combination of a calcium alkyl carboxylate and a zinc compound as heat stabilizer in order to avoid toxicity and to suppress undesirable coloration during pyrolysis.
	As to ii), Clark 698 under “Introduction” explains that PVC is known for its processability, while CPVC is known for its greater heat resistance. In PVC and CPVC blends, the reference finds decreasing compatibility with increasing chlorine content in CPVC, with the limit being 65 up to 68 weight percent. Id. at 703. Table 2 shows that CPVC majority blends with PVC (Resin A, degree of polymerization of 700, 57 wt% chlorine) are miscible (single Tg value) up to a CPVC chlorine content of 68% (Resin E). Id. at 702. A 25/75 mixture of Resin A with CPVC D (65 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 63 wt%, while a 10/90 mixture of Resin A with CPVC E (68 wt% chlorine, degree of polymerization 700) has a calculated average chlorine content of 66.9 wt%. One of ordinary skill in the art would reasonably recognize that with higher amounts of CPVC in the blend, the average chlorine content would be skewed towards the chlorine content of the CPVC.
	Given that Nakazato teaches CPVC with a specified chlorine content and the advantages of the CPVC/PVC blend taught by Clark, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the CPVC with a PVC in such that the CPVC and PVC average chlorine content is within the claimed range so as to provide miscible blends with good heat resistance and processability.
	With respect to claim 2, Nakazato discloses a CPVC, but is silent as to the relative content of monomers of formulae (a)-(c) as claimed.
	Matsumura at [0023] teaches that the CPVC has structural units (a) to (c) represented by the following formulae:
	—CCl2— (a),
	—CHCl— (b),
	—CH2— (c),
the proportion of the structural unit (a) being 17.5 mol % or less, the proportion of the structural unit (b) being 46.0 mol % or more, and the proportion of the structural unit (c) being 37.0 mol % or less, relative to the total number of moles of the structural units (a), (b), and (c) in order to provide high thermal stability and satisfactory molding processability.
	Given that Nakazato and Matsumura are both directed to CPVC compositions and the advantages of the CPVC structure taught by Matsumura, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a CPVC having
structural units (a) to (c) in the claimed proportions in order to provide high thermal stability and
satisfactory molding processability.
	With respect to claim 3, Nakazato at [0015] teaches that the CPVC has a degree of polymerization of 500 to 1200.
	With respect to claim 4, Nakazato at [0018] teaches that the CPVC has a chlorine content of 58 to 72 weight percent for optimal heat resistance.
	With respect to claim 5, as discussed above, Nakazato teaches that the PVC has a degree of polymerization of preferably 700 to 1450. [0026], [0028]. [0015] teaches that the CPVC has a degree of polymerization of 500 to 1200. This corresponds to a difference in the degree of polymerization of 200 to 950.
	With respect to claim 7, Nakazato at [0034] teaches including 0.2 to 5 parts of thermal stabilizer relative to the combination of CPVC, PVC, and graft resin.
	With respect to claim 8, Nakazato at [0047] teaches including antioxidant in its composition.
	With respect to claim 9, Nakazato does not require β-diketone in its composition.
	With respect to claim 10, Nakazato at [0049] discloses article extruded from the composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The argument refers to “the response filed on February 25, 2022.”  It appears that this should be February 28, 2022.